Response to Amendment
The amendment filed May 09, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed February 10, 2022 has been entered. 
Claims 1-4, 6-9, 13-17, and 19-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 1 to include the allowable subject matter of previous claim 12, which the examiner indicated as allowable in the previous Non-Final Rejection filed February 10, 2022. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-4, 6-9, 13-17, and 19-20, the prior art fails to teach the bottom of the under-window wallboard forms the second insertion portion. While Skypala (FR 2462319 A, provided with translation) teaches (Fig. 2A- 2B and 3): a panel (100) and a spacer (42) that may be interpreted as the under-window wallboard and the second insertion portion respectively, the examiner finds no obvious reason to modify the structural arrangement such that the under-window wallboard forms the insertion portion and is being inserted into a second insertion groove (annotated Fig. 2B below) that is surrounded between the second insertion plate (30, 44, 96) and the cover plate body (80). Such a modification would require improper hindsight reasoning.

    PNG
    media_image1.png
    700
    558
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617